Exhibit 10.48

 

MATTEL, INC.

PERSONAL INVESTMENT PLAN

FIRST AMENDMENT TO THE JANUARY 1, 2006 RESTATEMENT

 

WHEREAS, Mattel, Inc. (the “Company”) desires to amend the Plan to (i) revise
the eligibility provisions for certain employees, (ii) add an automatic
enrollment feature, (iii) make required legislative changes and (iv) make other
desired revisions; and

 

NOW THEREFORE, the Plan is hereby amended effective as of January 1, 2008,
unless otherwise specified herein, as follows:

 

1. Article II of the Plan is amended by the addition of the following Sections
2.3A and 2.3B immediately after Section 2.3:

 

“2.3A American Girl Flagship Store Employee.

 

‘American Girl Flagship Store Employee’ shall mean an Employee at an American
Girl store in one of the following locations: Chicago, IL, Los Angeles, CA, or
New York, NY.

 

2.3B American Girl Boutique and Bistro Employee.

 

‘American Girl Boutique and Bistro Employee’ shall mean an Employee at an
American Girl Boutique and Bistro store in one of the following locations:
Atlanta, GA, Boston, MA, Minneapolis, MN or Dallas, TX.”

 

2. Section 3.1(a) of the Plan is amended to read as follows:

 

“(a) Every Eligible Employee who is not a Murray Hourly Employee, an American
Girl Flagship Store Employee or an American Girl Boutique and Bistro Employee
shall become eligible to participate in the Plan on the date he becomes an
Eligible Employee. Every Eligible Employee who is a Murray Hourly Employee, an
American Girl Flagship Store Employee or and American Girl Boutique and Bistro
Employee shall become eligible to participate in the Plan on the later of
(i) the date he becomes an Eligible Employee and (ii) the date he completes a
period of service recognized under Section 2.48 of ninety (90) days.”

 

3. The first paragraph of Section 5.1 of the Plan is designated paragraph “(a)”
and a new Section 5.1(b) is added after Section 5.1(a) of the Plan to read as
follows:

 

“(b) A Participant who is first hired or newly rehired on or after January 1,
2008 and who has not elected to have Compensation reduced in accordance with
Section 5.1(a) shall be deemed to have elected under Section 5.1(a) to have
Compensation reduced by two percent (2%) beginning as soon as administratively
practicable following the date the Eligible Employee becomes a Participant.
Unless a Participant elects otherwise, such deemed election to have Compensation
reduced by two percent (2%) shall be automatically increased by one



--------------------------------------------------------------------------------

percent (1%), effective as of the first April 1 after the initial deemed
deferral election (provided that the first such automatic increase shall not be
before April 1, 2009) and as of each April 1 thereafter until such election has
been increased to a deemed deferral election of six percent (6%) of
Compensation. Each Participant may elect at any time, in accordance with
procedures established by the Committee or its designee, not to have
Compensation so reduced, or to have Compensation reduced by a different
percentage allowed under Section 5.2, which election shall become effective as
soon as administratively practicable following receipt of the Participant
election. Before-Tax Contributions made pursuant to this automatic election
shall be invested in a default investment fund designated for such purpose by
the Committee, unless the Participant elects to have such contributions invested
otherwise in accordance with Article IV.”

 

4. Effective January 1, 2006, the second sentence of Section 5.5(a) of the Plan
is amended to read as follows and all references in Section 5.5 to “Non-Gap
Period income” shall be changed to “income”:

 

“If, pursuant to the determination by the Committee, any or all of a
Participant’s Before-Tax Contributions are not eligible for tax-deferral
treatment, then any excess Before-Tax Contributions and any income for that Plan
Year (and to the extent required by the Code, gains and income for the Plan Year
in which distributed) allocable thereto shall be disposed of in accordance with
(i) or (ii) below.”

 

5. Effective January 1, 2007, the first sentence of Section 5.6(a) is amended to
read as follows:

 

“In the event that due to error or otherwise, a Participant’s Before-Tax
Contributions under this Plan exceed the Deferral Limitation for any calendar
year (but without regard to amounts of compensation deferred under any other
plan), excess Before-Tax Contributions for the Plan Year, if any, together with
any income allocable to such amount for such Plan Year (and to the extent
required by the Code, gains and income for the Plan Year in which distributed)
shall be distributed to the Participant on or before the first April 15
following the close of the calendar year in which such excess contribution is
made.”

 

6. Effective January 1, 2006, all references to “Non-Gap Period income” in
Section 6.4 are changed to “income” and the following is added to the end of
Section 6.4(c):

 

“Any distribution of an excess contribution pursuant to this Section 6.4 shall
include any Trust gains or other income allocable to the distributed
contribution while held in the Trust (but need not include Trust gains and
income for the Plan Year in which distributed except to the extent required by
the Code).”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mattel, Inc. has caused this instrument to be executed by
its duly authorized officer this 19 day of December, 2008, effective as of the
dates set forth above.

 

MATTEL, INC. By:   /s/ ALAN KAYE Name:  

Alan Kaye

Title:  

Senior Vice President, Human Resources